Case 3:19-cv-00489-MMD-CLB Document 227 Filed 12/23/19 Page 1 of 6

Michael J. Gesualdo, Esq.
ROBINSON MILLER LLC
Ironside Newark

110 Edison Place, Suite 302
Newark, New Jersey 07102
Telephone No.: (973) 690-5400

 

 

 

 

———FILED
——— ENTERED

RECEIVED
~~ SERVED ON
COUNSEL /42 IES OF RECORD

 

 

 

DEC 23 2019

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVA

o

A

 

 

phe BY: ___|__ DEPUTY
Facsimile No.: (973) 466-2761
mgesualdo@rwmlegal.com
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
WAG ACQUISITION, L.L.C., C.A. No. 3:19-cv-00489 (MMD) (CBC)
i, Document filed with the Clerk\of Court
Plaintiff,
NOTICE, STIPULATION
v. & ORDER PERMITTING
DATA CONVERSIONS, INC., etal. | W!THDRAWAL OF COUNSEL
Defendants.
TO: Hon. Miranda M. Du, C.U.S.D.J.

United States District Court for the District Nevada

Lloyd G. George Courthouse
333 Las Vegas Blvd. South
Las Vegas, Nevada 89101

Clerk of Court

United States District Court for the District Nevada

Lloyd G. George Courthouse
333 Las Vegas Blvd. South
Las Vegas, Nevada 89101

YOUR HONOR:

PLEASE TAKE NOTICE that Michael J. Gesualdo, Esq., of Robinson

Miller LLC, hereby requests that he be permitted to withdraw as counsel for

 
Case 3:19-cv-00489-MMD-CLB Document 227 Filed 12/23/19 Page 2 of 6

Defendants WMM, LLC and WMM Holdings, LLC (collectively, “Defendants”).

PLEASE TAKE FURTHER NOTICE that Mr. Gesualdo served as local

counsel for Defendants while this matter was being litigated in the United States

District Court for the District of New Jersey.

 

PLEASE TAKE FURTHER NOTICE that upon transfer to the United

States District Court for the District of Nevada, Mr. Gesualdo is

longer

representing the Defendants. Defendants, however, continue to be represented by

lead counsel Venable LLP and have retained local counsel in Marquis |Aurbach

Coffing. Therefore, no prejudice will result if the Court were to grant Mr.

Gesualdo’s application.

PLEASE TAKE FURTHER NOTICE that Mr. Gesualdo has conferred

with counsel for both Plaintiff and Defendants who consent to this application,

evidenced by their below signatures.

PLEASE TAKE FURTHER NOTICE that Mr. Gesualdo reques

ae

be removed from receiving further notifications of electronic filings.

that he

For the foregoing reasons, I respectfully request that the Court grant the

instant request to withdraw as counsel.

AGREED AND CONSENTED TO BY:

 

 

ROBINSON MILLER LLC FENNEMORE CRAIG, P.C.
By: Michel 1 ocLl— By: s/ Alex G. Patchen
Michael J. Geswfaldo, Esq. Allen J. Wilt, Esq. (SBN 4798}

-2-

 
Case 3:19-cv-00489-MMD-CLB Document 227 Filed 12/23/19 Page 3 of 6

Ironside Newark

110 Edison Place, Suite 302
Newark, New Jersey 07102
Telephone No.: (973) 690-5400
mgesualdo@rwmlegal.com

Attorney Requesting Withdrawal

MARQUIS AURBACH COFFING

By: s/ Ralph A. Dengler
Liane K. Wakayama, Esq.

10001 Park Run Drive
Las Vegas, Nevada 89145
Telephone No.: (702) 382-0711

Ralph A. Dengler, Esq. (pro hac vice
to be filed)

VENABLE LLP

New York Bar No. 2796712

1270 Avenue of the Americas, 24" Fl.
New York, NY 10020

Telephone No.: (212) 503-0655

Attorneys for WMM, LLC and
WMM Holdings, LLC

Elizabeth J. Bassett, Esq. (SBN
9013)
300 E. Second St., Suite 1510
Reno, Nevada 89501

and

LISTON ABRAMSON LLP
Admitted Pro Hac Vice
David G. Liston, Esq.
Ronald Abramson, Esq.

Alex G. Patchen, Esq.

Ari J. Jaffess, Esq.

Mord M. Lewis, Esq.

405 Lexington Ave., 46th Flo
New York, NY 10174

Attorneys for Plaintiff WAG
Acquisition, L.L.C.

ISSQ ORDERED

US. MAGISTRATE JUDGE

paren: (24 2O/ZO74__

 
Case 3:19-cv-00489-MMD-CLB Document 227 Filed 12/23/19 Page 4 of 6

SO ORDERED.

 

Hon. Miranda M. Du, C.U.8.D.J.

 
Case 3:19-cv-00489-MMD-CLB Document 227 Filed 12/23/19 Page 5

of 6

Ironside Newark

RMI ROBINSON 110 Edison Pl
MILLER LLC Newark, New Jersey 07102
Tel: 973.690.5400 Fax: 973.466.2761
www.rwmlegal.com

December 19, 2019

VIA FEDEX

Clerk of Court

United States District Court
District of Nevada

Lloyd D. George Courthouse
333 Las Vegas Blvd. South
Las Vegas, NV 89101

Re: WAG Acquisition, L.L.C. v. Data Conversions, Inc. et al.,
Civil Action No. 3:19-cy-00489 (MMD) (CBC)

Dear Sir or Madam:

ace, Suite 302

This Firm was local counsel for Defendants in the above-captioned matter while the case
was being litigated in the District of New Jersey. This local counsel representation was terminated

upon transfer to this forum. To that end, enclosed for filing are Notices, Stipulations
requesting that Justin T. Quinn, Keith J. Miller, and Michael J. Gesualdo be permitted to
as counsel and cease receiving notices of electronic filings.

& Orders
withdraw

We thank the Court for its consideration of this submission. I am available at the Court’s

convenience should there be any questions.

 

cc: All counsel of record (via E-MAIL & ECF)

 
 

ase 3:19-cv-00489-MMD-CLB Docum

 

     

 
 
          

@ .,
3 ROSIE AN £50: SO SOLE
a pratt PLACE SUITE a9 S
x NEWARK NJ 07102 SILL SENDER
: IS
& 10 CLERK OF COURT
a US DISTRICT COURT OF NEVADA
s LLOYD D. GEORGE COURTHOUSE :
% 333 LAS VEGAS BLVp. SOUTH :
LAS VEGAS NV 89101
(73) 690-5400

REF: WAG NEVADA

   

re
7773 1125 844 STANDARD OVERNIGHT

SE VG

oe
89101 ly
LA

TA mas TAS ae

j
ie

‘fuiddiys axyeq dey | 0s wheuaeh Japuas

®

1)
“asay jaqe| Buiddiys »ssaidxq x3pay jo dea ufyy

 
